
	
		I
		112th CONGRESS
		1st Session
		H. R. 257
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  taxpayers to designate income tax overpayments as contributions to the United
		  States Library Trust Fund.
	
	
		1.Short titleThis Act may be cited as the
			 United States Library Trust Fund
			 Act.
		2.United States
			 Library Trust Fund
			(a)Designation of
			 overpayments as contributions to United States Library Trust
			 FundSubchapter A of chapter 61 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new part:
				
					IXDesignation of
				overpayments as contributions to United States Library Trust Fund
						
							Sec. 6097. Designation.
						
						6097.Designation
							(a)In
				generalEvery taxpayer who
				makes a return of the tax imposed by subtitle A for any taxable year may
				designate that a specified portion (not less than $1) of the amount of any
				overpayment of tax for such taxable year shall be paid over to the United
				States Library Trust Fund in accordance with the provisions of section
				9512.
							(b)Manner and time
				of designationA designation under subsection (a) may be made
				with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after the time of filing the return of the tax imposed by chapter 1 for such
				taxable year) specified in regulations prescribed by the Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that such designation shall be made either on the first page
				of the return or on the page bearing the taxpayer’s signature.(c)Overpayments
				treated as refundedFor purposes of this title, any portion of an
				overpayment of tax designated under subsection (a) shall be treated as being
				refunded to the taxpayer as of the last date prescribed for filing the return
				of tax imposed by chapter 1 (determined without regard to
				extensions).
							.
			(b)Creation of
			 trust fundSubchapter A of chapter 98 of such Code is amended by
			 adding at the end the following new section:
				
					9512.United States
				Library Trust Fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the United States Library Trust
				Fund, consisting of such amounts as may be credited or paid to such
				trust fund as provided in section 6097.
						(b)Transfers to
				trust fundThere are hereby
				appropriated to the United States Library Trust Fund amounts equivalent to the
				amounts of the overpayments of tax to which designations under section 6097
				apply.
						(c)Expenditures
				from trust fundAmounts in the United States Library Trust Fund
				shall be available, as provided in appropriation Acts, only for purposes of
				making expenditures to carry out section 3 of the
				United States Library Trust Fund
				Act.
						.
			(c)Clerical
			 amendments
				(1)The table of parts
			 for subchapter A of chapter 61 of such Code is amended by adding at the end the
			 following new item:
					
						
							Part IX.—Designation of overpayments as contributions to United
				States Library Trust
				Fund
						
						.
				(2)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 9512. United States Library Trust
				Fund.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			3.Grants to
			 libraries
			(a)Eligibility of
			 public libraries and public school librariesA public library or
			 public school library is eligible to receive a grant under this section from
			 the United States Library Trust Fund established pursuant to section 9512 of
			 the Internal Revenue Code of 1986 for any fiscal year by submitting an
			 application to the Office of Library Services that includes—
				(1)certification that
			 the library does not have the financial resources available to purchase new
			 books or collections;
				(2)assurances that
			 funds received under this section will be used only to purchase materials for
			 the library;
				(3)assurances that
			 funds received under this section will be used to supplement, not supplant,
			 other funds received by such library; and
				(4)an agreement to
			 make available any financial records that the Office of Library Services may
			 need for audit purposes.
				(b)Grant
			 selectionThe Office of Library Services shall select the number
			 of grant awards made under this section and the amount of each such award based
			 upon economic need in accordance with regulations published by the
			 Office.
			
